Case: 21-51060      Document: 00516317483         Page: 1    Date Filed: 05/12/2022




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                      May 12, 2022
                                   No. 21-51060                      Lyle W. Cayce
                                                                          Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Arturo Soto-Rueda,

                                                         Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 4:21-CV-26


   Before Southwick, Graves, and Costa, Circuit Judges.
   Per Curiam:*
          Arturo Soto-Rueda, federal prisoner # 55152-177, seeks a certificate of
   appealability (COA) to appeal the district court’s denial of his 28 U.S.C.
   § 2255 motion challenging his conviction for illegal reentry, 8 U.S.C.
   § 1326(a), (b)(1).




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51060      Document: 00516317483          Page: 2   Date Filed: 05/12/2022




                                    No. 21-51060


          Soto-Rueda argues the district court erred in rejecting his ineffective
   assistance of counsel claims because they should have been evaluated under
   United States v. Cronic, 466 U.S. 648, 659 (1984), he was not barred from
   challenging the validity of the removal order that rendered his reentry
   unlawful, and counsel could have successfully moved to dismiss the
   indictment because the conviction on which the removal order was based was
   not an aggravated felony. He further asserts that his plea was unknowing and
   involuntary because he was not advised before pleading guilty that his
   removal order was void and because he was wrongly advised of the maximum
   statutory penalty that he faced. Finally, he challenges the district court’s
   denial of his motion for an evidentiary hearing.
          A COA will issue if Soto-Rueda makes “a substantial showing of the
   denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); see Miller-El v.
   Cockrell, 537 U.S. 322, 336 (2003). Where, as here, the district court has
   denied relief on the merits, the movant “must demonstrate that reasonable
   jurists would find the district court’s assessment of the constitutional claims
   debatable or wrong” or that “the issues presented were adequate to deserve
   encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 484
   (2000) (internal quotation marks and citation omitted).
          Soto-Rueda fails to make the required showing. Thus, his motion for
   a COA is DENIED. As Soto-Rueda fails to make the required showing for
   a COA on his constitutional claims, we do not reach whether the district
   court erred by denying an evidentiary hearing. See United States v. Davis, 971
   F.3d 524, 534-35 (5th Cir. 2020), cert. denied, 142 S. Ct. 122 (2021).
   Soto-Rueda’s motion to proceed in forma pauperis on appeal also is
   DENIED.




                                         2